DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-3 and 7 in the reply filed on 12/28/21 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawada et al. (JP 2010194579A).
Regarding claim 1, Kawada discloses fixing a steering support (20C; Fig. 1) for supporting a steering column (not shown) to an instrument panel reinforcement body (10; Fig. 1) having a pipe shape, the method comprising the processes of: passing the instrument panel reinforcement body (10) through a first through-hole formed in the steering support (20C); and increasing (see Figs. 5A-5B) the pressure inside an area of the instrument panel reinforcement body (10) covered with the steering support (a representative example of similar component is identified in Figs. 5A-5B by reference numeral 20 (20A)), plastically deforming (Fig. 5B) the area of the instrument panel 
Regarding claim 2, Kawada discloses pressing the circumferential surface of the first through-hole of the steering support (20C) in such a way that the deformation amount of the steering support (20C) becomes equal to or larger than a predetermined first deformation amount at which the steering support (20C)starts to be elastically deformed but smaller than a predetermined second deformation amount at which the steering support is broken.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed on the attached PTO-892 are cited to show the assembly steering support brackets and support tubes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMIE E COZART whose telephone number is (571)272-4528. The examiner can normally be reached Monday - Friday 8:30am - 7:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JERMIE E COZART/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        


January 15, 2022